PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 20, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 DWS STRATEGIC INCOME TRUST (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. ARTHUR D. LIPSON (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 20, 2010 ANNUAL MEETING OF SHAREHOLDERS OF DWS STRATEGIC INCOME TRUST PROXY STATEMENT OF WESTERN INVESTMENT LLC We have lost confidence in Deutsche and the Board of Trustees and believe that they are unfit to manage any closed-end funds.We do not believe that this foreign bank understands the basic principles of American democracy. This solicitation is a step in Western Investment’s campaign to oust this foreign bank from managing any closed-end funds.Vote to topple the undemocratic hurdles erected by the incumbents, which are designed to block shareholders from exercising their basic electoral rights. Show your dissatisfaction with the status quo by voting FOR our highly qualified trustee nominee on the GOLD proxy card. Western Investment LLC (“Western Investment” or “we”), together with the fellow participants in this solicitation, is an investor in DWS Strategic Income Trust (the “Fund”).We are writing to you in connection with the election of trustees to the board of trustees of the Fund (the “Board”) at the annual meeting of shareholders scheduled to be held on May 24, 2010 at 11:00 a.m. (Eastern time), at the New York Marriott East Side, 525 Lexington Avenue, New York, New York 10017, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”).This proxy statement and the enclosed GOLD proxy card are first being furnished to shareholders on or about , 2010. We are investors specializing in investing in closed-end funds and, in addition to our investment in the Fund, have numerous investments in funds managed or controlled by Deutsche Investment Management Americas Inc. (“DB America”) and affiliates of DB America (collectively, “Deutsche”).We believe that Deutsche, whose ultimate parent company is a foreign bank, through its mismanagement and bad-actions, is taking advantage of the shareholders of its closed-end funds and maximizing its own benefits at those shareholders’ expense. Time and time again Deutsche Bank AG and its subsidiary, Deutsche, have been associated with financial scandals.Most recently they were identified as one of the Wall Street firms that assembled complex securities so that they and their clients could bet against home prices.We are afraid there is little to stop Deutsche from exploiting this Fund for its own benefit as it has with so many others.We are reaching out to shareholders of a number of Deutsche managed funds, including DWS High Income Trust (KHI), DWS Multi-Market Income Trust (KMM), DWS Enhanced Commodity Strategy Fund, Inc., formerly DWS Global Commodities Stock Fund, Inc. (GCS), DWS Dreman Value Income Edge Fund, Inc. (DHG) and DWS Global High Income Fund, Inc. (LBF) to share our concerns that Deutsche is unfit to manage closed-end funds.We have never felt compelled to take such widespread action before.However we believe that the actions by this Board and Deutsche can no longer be tolerated.We strongly believe that Deutsche and the Board should no longer be managing closed-end funds, and Western Investment intends to continue fighting to end, once and for all, Deutsche’s management of closed-end funds. We are furnishing this proxy statement and the enclosed GOLD proxy card to shareholders in order to: 1. Elect our nominee to the Board to serve as a Class II Trustee of the Fund until the 2013 annual meeting of shareholders thereby withholding your vote from all of management’s nominees; and 2. Transact such other business as may properly come before the meeting or any adjournment or postponement thereof. If you have already sent a proxy card furnished by the Fund’s management to the Fund, you have every right to change your vote by signing, dating and returning the enclosed GOLD proxy card or by following the instructions for telephone or Internet voting detailed thereon.Only your latest dated proxy card counts! Please refer to Appendix A - Information Concerning the Annual Meeting and the Fund’s proxy materials for additional information concerning the Annual Meeting, including voting and proxy procedures, votes required for approval of the proposals and the solicitation of proxies. If you have any questions or require assistance voting your shares of common stock of the Fund (“Shares”), please contact [], who is assisting us, at their address and toll-free number listed on the following page. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting The attached Proxy Statement, GOLD proxy card and additional information can be found at: www.fixmyfund.com IMPORTANT YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY OR HOW FEW SHARES YOU OWN. · If your Shares are registered in your own name, you may vote such Shares by signing, dating and mailing the enclosed GOLD proxy card in the enclosed return envelope to Western Investment, c/o [], in the enclosed postage-paid envelope today. · If your Shares are held for you by a brokerage firm, bank, bank nominee or other institution on the record date for the Annual Meeting, only they can vote such Shares and only upon receipt of your specific instructions.Accordingly, please instruct your broker or bank to vote the GOLD proxy card on your behalf by following the instructions for Internet voting detailed on the enclosed GOLD proxy card, by calling the toll-free number contained therein, or by signing, dating and mailing the enclosed GOLD proxy card in the enclosed return envelope.Western Investment urges you to confirm your instructions in writing to the person responsible for your account and to provide a copy of such instructions to Western Investment, c/o [], who is assisting in this solicitation, at the address and telephone numbers set forth below, and on the back cover of this proxy statement, so that we may be aware of all instructions and can attempt to ensure that such instructions are followed. If you have any questions or need assistance voting your Shares, please call: [] Stockholders Call Toll-Free at: () - Banks and Brokers Call Collect at: () - You may also contact Western Investment LLC via email at info@fixmyfund.com 1 WE HAVE LOST CONFIDENCE IN DEUTSCHE AND THE BOARD SEND A MESSAGE TO THE FUND: Vote for our trustee nominee and send a message to the Fund that shareholders are not satisfied with the status-quo. REASONS FOR OUR SOLICITATION Western Investment, together with the other participants in this solicitation, is asking shareholders to vote for its trustee nominee to send a message to the Fund that shareholders are dissatisfied with the Board and management.We do not believe Deutsche should be managing closed-end funds and we have lost faith in the Board’s ability to act in the best interest of shareholders.As a result, we believe shareholders’ ability to receive full value for their investment in the Fund has been compromised.By voting for our trustee nominee you can send a message to the Fund that you are unhappy with the status-quo. The Fund’s investment manager and its affiliates have a troubled history of being censured by the SEC, being sued by shareholders and taking actions adverse to fund shareholders Deutsche has a long and troubled history of litigation with fund shareholders, and seems more than willing to act in their own self-interest regardless of the consequences for investors.They have run afoul of the Securities and Exchange Commission (the “SEC”) and other regulatory bodies multiple times.We are concerned that Deutsche, which is supposed to be protecting fund investors, is instead being sued by them. Since 2003, Deutsche has been the subject of no less than three SEC censures for, among other things, illegal mutual fund market timing practices, concealing trade steering and favorable commission arrangements with favored brokers and, essentially, trading its “proxy” votes for banking business. Besides SEC censures and the resulting penalties, Deutsche’s self-interested actions have resulted in, among other things: · an agreement with the New York Attorney General whereby Deutsche had to, among other things, (i) establish a $250 million fund to compensate mutual fund shareholders for the adverse effects of market timing attributable to market timing relationships, (ii) reduce the advisory fees it receives from certain of its funds for a period of at least five years and (iii) implement changes to its governance and compliance procedures; · numerous lawsuits being filed against Deutsche relating to its market timing actions by shareholders harmed by these actions; · a lawsuit filed against Deutsche for failing to disclose material, exceptional risks associated with two sister funds of the Fund, DWS RREEF Real Estate Fund, Inc. (“SRQ”)and DWS RREEF Real Estate Fund II, Inc. (“SRO”).Subsequently, under pressure from shareholders and in the face of losses in net asset value of an unbelievable 88% and 95%, respectively, the boards and management of SRQ and SRO decided to liquidate the Funds.We believe the decision to liquidate was ultimately made out of a desire to protect SRO and SRQ from further embarrassment rather than out of an interest in doing what was best for shareholders; 2 · a summary order from the West Virginia Securities Commissioner to cease and desist relating to Deutsche’s marketing and sale of auction rate securities; · a lawsuit filed against it and a settlement with the SEC relating to misrepresentations made by Deutsche regarding auction rate securities; · a lawsuit filed against The New Germany Fund, Inc., (the “New Germany Fund”) a sister fund to the Fund, by shareholders of the New Germany Fund relating to the New Germany Fund’s attempts to restrict the directors that could serve on the board of directors of the New Germany Fund.The New Germany Fund eventually settled with the shareholders by agreeing to conduct an in-kind tender offer for 20% of its outstanding Shares; and · a complaint (the “Complaint”) filed by Western Investment against DWS Enhanced Commodity Strategy Fund, Inc., formerly DWS Global Commodities Stock Fund, Inc. (“GCS”), a sister fund to the Fund, with respect to GCS’s failure to hold a meeting of stockholders during 2009, requesting that GCS hold a meeting of stockholders to elect directors at the earliest date legally possible.The Complaint also seeks to ensure that GCS recognizes the voting rights of all of Western Investment’s GCS shares and that GCS’s adoption of the Maryland Control Share Acquisition Act is void and does not affect Western Investment’s rights to vote any of its GCS shares at the next stockholder meeting, as well as any future meetings of stockholders. We do not believe DB America, or any other Deutsche affiliate, should be associated with the Fund or any other closed-end fund. The Fund has a history of disregarding best practice corporate governance recommendations which is indicative of a board that does not place shareholders’ interests first The Fund has enacted a number of hurdles to block shareholders from exercising their rights at democratic elections and which serve to protect the incumbent trustees and directors.These hurdles include staggering the board, implementing an absolute majority vote rule in contested elections and preventing large shareholders from voting all of their shares.A staggered board provides that directors are elected for a term of three years, with only approximately one-third of directors up for election each year.The absolute majority vote rule, in place at the Fund and other closed-end funds managed by Deutsche, provides that directors are elected only by a majority of shares outstanding, thereby permitting the incumbents to remain in office if no nominee receives the votes of a majority of the shares outstanding.In fact, in GCS the board remained in office even though our nominees received more votes than the incumbents by a vast margin at the last annual meeting.These GCS incumbents are the same trustees that serve on this Board.GCS has also attempted to adopt a state law provision to limit Western Investment’s right to vote its GCS shares.We were forced to sue GCS to block this action so that we would be able to exercise our rights as GCS shareholders. 3 We are not the only ones who believe that the Fund’s corporate governance practices prevent shareholders from fully exercising their rights.No less than Egan-Jones Proxy Services, Glass, Lewis & Co. and RiskMetrics Group, three of the leading proxy advisory firms, in addition to The Council of Institutional Investors, all recommend that all members of a board of trustees or directors be elected annually.Even Deutsche’s own Global Proxy Voting Guideline “is to vote against proposals to classify the board and for proposals to repeal classified boards and elect directors annually” because “directors should be held accountable on an annual basis. By entrenching the incumbent board, a classified board may be used as an anti-takeover device to the detriment of the shareholders in a hostile take-over situation.”Amazingly and against their own global guidelines, which apparently do not apply to the closed-end funds, the Fund chose to classify the Board in March 2009. Western Investment believes the current independent members of the Board, who receive compensation from service on 126 funds, may be too beholden to the Fund’s investment manager According to the Fund’s most recent proxy statement, all incumbent independent trustees are a trustee or director of at least 126 funds in the Deutsche fund complex. While the current composition of the Board appears to satisfy applicable securities and investment company laws, we question whether service by each of the Fund’s trustees of at least 126 funds in the same fund complex is in the best interests of the Fund’s shareholders.We question the effect this arrangement may have on their independent judgment as trustees of the Fund.Consider: · the inherent conflicts of interest that we believe could arise as a result of serving as a trustee or director of so many registered investment companies.For example, we believe a person serving in such multiple positions may become unduly beholden to the Fund’s investment manager, and less inclined to act in the best interests of the Fund’s shareholders, although we have no direct evidence that any of the Fund’s trustees have acted in this way; · the incumbent trustees’ lucrative arrangement whereby they each collect at least $240,000 each in annual fees in the aggregate for their service on 126 Deutsche fund boards.We believe they could become far too beholden to the investment manger to take decisive action that benefits shareholders if it would negatively affect the fees collected by the Fund’s investment manager; and · in light of their positions and fee arrangements whether the current trustees are the best people to perform the essential task of evaluating the abysmal performance of the Fund’s investment manager.With 125 other funds to worry about, we question whether they are the ones who should be minding the store. Your actions can make a difference. Your Board, sponsored by Deutsche, maintained similar shareholder unfriendly practices at GCS where each trustee also served.We have been fighting to defend the rights of shareholders of GCS for nearly two years.When faced with our continued resistance and the possibility of the termination of GCS’s investment advisory agreement with DB America, the GCS board reversed themselves and, on April 10, 2010, proposed open-ending GCS. SERIOUS ACTION IS NEEDED.IT IS TIME TO SEND A MESSAGE TO THE BOARD BY VOTING FOR WESTERN INVESTMENT’S NOMINEE ON THE ENCLOSED GOLD PROXY CARD. 4 PROPOSAL NO. 1: ELECTION OF TRUSTEES The following information sets forth the name, age, business address, present principal occupation, and employment and material occupations, positions, offices, or employments for the past five years of our trustee nominee (the “Nominee”). The Fund’s Amended and Restated By-Laws (the “Bylaws”) contain an advance notice provision purporting to establish a deadline for submitting nominations and other information concerning trustee nominees and shareholders making such nominations.The deadline for the Annual Meeting was December 18, 2009.Our nomination letter was submitted to the Fund on April 21, 2010.You should be aware that the Fund may attempt to disqualify the nomination of our Nominee.It is unclear what action the Fund will ultimately take but we intend to pursue Mr. Lipson’s nomination to the fullest extent possible.To avoid any confusion and to ensure your vote sends the proper message to the Fund, in the event the nomination of our Nominee is disqualified, withdrawn or otherwise not available, your proxy will be voted to withhold authority to vote for all of the Fund’s trustee nominees. THE NOMINEE Arthur D. Lipson (Age 67) has been managing private investment partnerships since 1995.He has been the sole managing member of Western Investment, which has acted as the general partner, managing member or investment manager, as the case may be, of private investment partnerships in certain funds since 1997.Western Investment specializes in investing in undervalued companies.Mr. Lipson has additional substantial experience in sales and trading and research, including previously heading all fixed income research for Lehman Brothers and for Paine Webber, was a known leader in the industry, and created, among other things, the Lehman Brothers bond indices.From 2007 to 2008, Mr. Lipson served as a director of Pioneer Municipal and Equity Income Trust (“PBF”), during which time Mr. Lipson oversaw the elimination of a 17% discount to PBF’s net asset value and the merger of PBF into Pioneer Tax Free Income Fund, an open-end fund.Mr. Lipson received a Masters of Science from Columbia University and a Bachelors of Science from the California Institute of Technology.Mr. Lipson’s extensive investment experience, particularly with respect to closed-end funds, gives him strong insight into the challenges and issues facing the Fund. There can be no assurance that the election of our Nominee will improve the Fund’s business or otherwise enhance shareholder value.Your vote to elect the Nominee will have the legal effect of replacing one incumbent trustee of the Fund with our Nominee.The Fund’s Bylaws require that trustees need the affirmative vote of a majority of the Shares outstanding and entitled to vote to be elected. The election of the Nominee requires the affirmative vote of a majority of the Shares outstanding and entitled to vote thereon. For additional information concerning our Nominee, see Appendix B - Information Concerning the Nominee. YOU ARE URGED TO VOTE FOR THE ELECTION OF WESTERN INVESTMENT’S NOMINEE ON THE ENCLOSED GOLD PROXY CARD. 5 VOTING AND PROXY PROCEDURES The Fund has set the close of business on April 9, 2010 as the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting (the “Record Date”).Shareholders of record at the close of business on the record date will be entitled to vote at the Annual Meeting.According to the Fund, as of the Record Date, there were 4,694,525.17 shares of common stock (the “Shares”) outstanding. VOTES REQUIRED FOR APPROVAL The election of a trustee of the Fund requires the affirmative vote of a majority of the Shares outstanding and entitled to vote thereon. The information set forth above regarding the vote required to elect trustees is based on information contained in the Fund’s proxy statement.The incorporation of this information in this proxy statement should not be construed as an admission by us that such process and procedures are legal, valid or binding. ABSTENTIONS Abstentions will be counted for the purpose of determining whether a quorum is present.Abstentions will not be counted as votes cast on any proposal set forth in this proxy statement.Accordingly, abstentions will have the effect of a vote against the election of Western Investment’s Nominee. DISCRETIONARY VOTING Shares held in “street name” and held of record by banks, brokers or nominees may not be voted by such banks, brokers or nominees unless the beneficial owners of such Shares provide them with instructions on how to vote. For additional and related information concerning the voting and proxy procedures for the Annual Meeting, see Appendix A - Information Concerning the Annual Meeting. IF YOU WISH TO VOTE FOR THE ELECTION OF OUR NOMINEE TO THE BOARD, PLEASE VOTE YOUR SHARES BY TELEPHONE OR INTERNET, AS DESCRIBED IN THE ENCLOSED GOLD PROXY CARD, OR BY SIGNING, DATING AND RETURNING PROMPTLY THE ENCLOSED GOLD PROXY CARD, IN THE POSTAGE-PAID ENVELOPE PROVIDED. 6 OTHER MATTERS, PARTICIPANT AND ADDITIONAL INFORMATION Western Investment is unaware of any other matters to be considered at the Annual Meeting.However, should other matters, which Western Investment is not aware of a reasonable time before this solicitation, be brought before the Annual Meeting, the persons named as proxies on the enclosed GOLD proxy card will vote on such matters in their discretion. We are asking you to vote FOR the election of our Nominee.The enclosed GOLD proxy card may only be voted for our Nominee and does not confer voting power with respect to the Fund’s nominees.We intend to vote all of our Shares for the election of our Nominee and will not vote our Shares in favor of any of the Fund’s trustee nominees.In the event the nomination of our Nominee is disqualified, withdrawn or otherwise not available, your proxy will be voted to withhold authority to vote for all of the Fund’s trustee nominees. Western Investment has omitted from this proxy statement certain disclosure required by applicable law that is already included in the Fund’s proxy statement.This disclosure includes, among other things, biographical information on the Fund’s trustees and executive officers, the dollar range of Shares owned by trustees of the Fund and information on committees of the Board.Shareholders should refer to the Fund’s proxy statement in order to review this disclosure. According to the Fund’s proxy statement, the Fund’s investment manager is Deutsche Investment Management Americas Inc., with headquarters at 345 Park Avenue, New York, New York 10154. For information concerning the participants in the Solicitation, see Appendix B - Information Concerning the Participants. See Appendix E - Security Ownership of Certain Beneficial Owners for information regarding persons who beneficially own more than 5% of the Shares and the ownership of the Shares by the management of the Fund. The information concerning the Fund contained in this proxy statement and the appendices attached hereto has been taken from, or is based upon, publicly available information. WESTERN INVESTMENT LLC , 2010 THIS SOLICITATION IS BEING MADE BY WESTERN INVESTMENT AND NOT ON BEHALF OF THE BOARD OF TRUSTEES OR MANAGEMENT OF THE FUND.WESTERN INVESTMENT IS NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING.SHOULD OTHER MATTERS, WHICH WESTERN INVESTMENT IS NOT AWARE OF WITHIN A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED GOLD PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. WESTERN INVESTMENT URGES YOU TO VOTE IN FAVOR OF THE ELECTION OF WESTERN INVESTMENT’S NOMINEE, EITHER BY TELEPHONE OR BY INTERNET AS DESCRIBED IN THE ENCLOSED GOLD PROXY CARD OR BY SIGNING, DATING AND RETURNING THE ENCLOSED GOLD PROXY CARD TODAY. 7 APPENDIX TO PROXY STATEMENT FILED BY WESTERN INVESTMENT LLC RELATING
